Citation Nr: 1310038	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  06-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to May 28, 2009 and in excess of 70 percent thereafter for residuals of head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued the 10 percent disability rating, effective September 19, 1948.  

In October 2008, the Veteran testified at a Board hearing held before a Veterans Law Judge in Philadelphia, Pennsylvania.  A copy of the transcript is of record. 

In December 2008, October 2009, and April 2011 decisions, the Board remanded the claim for additional development and adjudicative action.  In an October 2012 supplemental statement of the case (SSOC), the RO increased the 10 percent disability rating to 70 percent disabling, effective May 28, 2009.  The Veteran was advised of the October 2012 SSOC, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 10 percent and 70 percent disability ratings are not the maximum benefits available for the service-connected disability on appeal, this appeal continues for the respective appeal periods.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In February 2013, the Veteran was informed that the Veterans Law Judge who conducted the October 2008 Board hearing held in Philadelphia, Pennsylvania is no longer available to consider the appeal (retirement) as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  

In March 2013, the Veteran submitted his request to appear at a hearing before a Veterans Law Judge of the Board via video conference at the local regional office.  As such, this matter is remanded for the Veteran to be scheduled for the next available video conference hearing held before a Veterans Law Judge.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing held before a Veterans Law Judge, in the order that the request was received (with consideration of the Veteran's age).  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





